DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7, 8 of the remarks filed 29 November 2021, with respect to a failure of the reference Kwon et al. (2016/0378224) to teach insulation and overcoat layers positioned among other device layers as claimed, have been fully considered and are persuasive.  The rejection of 6 August 2021 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1 – 6, 8 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a display device comprising a light emitting device layer on a substrate, an encapsulation layer on the light emitting layer, a plurality of color filters on the encapsulation layer, a plurality of first touch electrodes and a plurality of second touch electrodes on the plurality of color filters.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device comprising a black matrix on the plurality of the first touch electrodes and the plurality of the second touch electrodes, the black matrix overlapping the plurality of the first touch electrodes and the plurality of the second touch electrodes, an insulation layer disposed between the black 
Thus, claim 1 is allowed.
ii.	Claims 2 – 6, 8 – 18 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 6, 8 – 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621